The plaintiff, Wilson, seeks a decree forfeiting all rights of the defendant, Pederson, under a farm lease contract entered into between them; and also recovery of possession of the farm. Trial in the superior court for Kittitas county resulted in findings and judgment denying to the plaintiff the relief prayed for, from which he has appealed to this court.
The plaintiff rests his claim for relief upon alleged breaches by the defendant of several conditions of the lease. There is nothing involved in the case other than questions of fact. A careful reading of all of the evidence convinces us that we would not be at all warranted in disturbing the judgment of the trial court, since the evidence does not, as we view it, preponderate against the findings and judgment. We think a review of the evidence is unnecessary in this opinion.
The judgment is affirmed.
MACKINTOSH, C.J., FRENCH, MITCHELL, and TOLMAN, JJ., concur. *Page 696